DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ arguments/amendments filed 8/19/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement filed 8/19/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 16, 18-19, 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 13 is directed to a pharmaceutical composition formulated for nasal administration comprising a natural caffeine extract, at least one pharmaceutically acceptable excipient, a pharmaceutically acceptable aqueous carrier, and optionally caffeine, or a pharmaceutically acceptable salt, solvate, derivative or metabolite thereof. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter. 

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The invention recited in claims 13-14, 16-17, 18-19, 25 and 27 are drawn to a composition of matter, in this case a composition comprising, a natural caffeine, at least one pharmaceutically acceptable excipient, a pharmaceutically acceptable aqueous carrier, and optionally caffeine, or a pharmaceutically acceptable salt, solvate, derivative or metabolite thereof . Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is naturally occurring ingredients such natural caffeine extracts, caffeine, aqueous carriers and excipients which all encompass naturally occurring ingredients. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 14, 16-17, 18-19, 25 and 27, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for nasal administration) does not amount to significantly more than the judicial exception. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, 18-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wenig et al. (WO 1988004929) in view of Gizurarson (US Patent 6647980), Benjamin et al. (US Patent 4,983,595), Ching-Yin Ho et al.  “In vitro effects of preservatives in nasal sprays on human nasal epithelial cells”, Abraham et al. (US 2020/0009179), Kushwaha et al. “Advances in nasal trans-mucosal drug delivery”, Gizurarson et al. (US 2004/0005275), Gizurarson et al. (US 2008/0275030), Bonfour et al. (US 20070031343), and Born et al. (US 2009/0230013).
Wenig et al. (WO 1988004929) (hereinafter Wenig et al.) disclose nasal administration of caffeine (abstract) and that caffeine containing compositions can be usefully administered to mammals in novel nasal compositions at low dosage levels to elicit systemic therapeutic response and provide enhanced bioavailability, rapid onset of activity, ease of administration and reduced side effects compared to most current methods of administration (see 3rd paragraph of page 3). The concentration of the caffeine may vary with the condition to be treated and age and size of the patient (last paragraph of page 4). The desired isotonicity can be accomplished using inorganic or organic solutes (page 5). The viscosity is maintained at the selected level using therapeutically acceptable thickening agent which include hydroxypropyl methyl cellulose (HPMC) (i.e., Hypromellose). The concentrations vary depending on the agent but it important to use an amount which will achieve the selected viscosity (see page 5 second full paragraph). The composition includes a humectant to inhibit drying of the mucous membrane and prevent irritation. These include glycerol.  A therapeutically acceptable preservative is generally employed to increase the shelf life of the compositions and suitable concentrations are from 0.02-2 %. (see page 6, first full paragraph). The compositions can include 1-20 grams per 100ml composition (page 7). 
Wenig et al. has been discussed supra and does not disclose coffee extract v/v, potassium sorbate at 0.05-0.2 % w/v, 0.5-2 % v/v glycerol, Hypromellose (hydroxypropylmethylcellulose) 0.01-1 % w/v and PBS to 100 %. 
Wenig et al. does disclose using HPMC as thickening agent to achieve desired viscosity. Gizurarson (US Patent 6647980) (hereinafter Gizurarson ) disclose nasal sprays containing viscosity enhancing agent (abstract). The viscosity enhancing agents may be HPMC (i.e., hypromellose) and are present within the range of 0.01-10 % w/v (col. 8, lines 19-65). Preservatives such as potassium sorbate are taught but Gizurarson does not disclose w/v % of preservative. 
Benjamin et al. (US Patent 4,983,595) (hereinafter Benjamin et al.) disclose non-stinging aqueous compositions for intranasal administration (abstract). The formulations should contain an effective amount of preservative which is preferably between about 0.02-0.08 % w/v (col. 1, lines 41-56). Benjamin et al. disclose the term preservative refers to a compound or mixture used in a formulation which is useful for reducing or eliminating microbial growth in a formulation. Examples include benzalkonium chloride and potassium sorbate (see col. 3, line 65- col. 4, line 13). 
Ching-Yin Ho et al.  “In vitro effects of preservatives in nasal sprays on human nasal epithelial cells” (hereinafter Ching-Yin Ho) discloses that potassium sorbate appears to be safer preservative than benzalkonium chloride for use in nasal sprays and drops. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute the preservative  benzalkonium chloride of Wenig et al.  for potassium sorbate and optimize the amounts for the intended purpose of reducing or eliminating microbial growth in nasal spray formulations.  
It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of viscosity enhancer HPMC to achieve desired viscosity. Gizurarson discloses HPMC may be present in nasal formulations in overlapping amounts . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regards to the concentration of humectant, Wenig et al. disclose the humectant of glycerol but does not disclose the v/v however, Abraham et al. (US 2020/0009179) (hereinafter Abraham et al.) disclose intranasal compositions that contain humectant from about 1-5 % w/v (abstract and para 0055-0056 and 0058). The humectant may be glycerin (also known as glycerol) (see para 0058). 
In calculating the v/v  from 1-5 % m/v of glycerin (glycerol) using the density of glycerin which is 1.26 g/cm3, assuming 100 mL of solution then 1 % =1g of glycerol. 1 g/1.26 g/ml=0.79 mL of glycerol. 0.79 mL glycerol/100 mL solution x 100 % =0.79 % v/v. Now for the upper range 5%=5g of glycerol. 5 g/1.26 g/ml=3.97 mL. 3.97 mL glycerol/100 mL solution x 100 %=3.97 % v/v. These are ranges that overlap with the instant claimed amounts. 
Kushwaha et al. “Advances in nasal trans-mucosal drug delivery” disclose humectants are added to avoid nasal irritation and are not likely to affect drug absorption and common examples are glycerin (glycerol). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of humectant such as glycerol. One would have been motivated to do so for the purpose of  avoiding nasal irritation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Wenig et al. disclose the carriers include water (see Examples) but does not disclose saline or phosphate buffered saline  v/v. 
	Gizurarson et al. (US 2004/0005275) (hereinafter ‘275) disclose intranasal administration of compositions which contain physiologically acceptable vehicles (carriers) such as phosphate buffered saline or water (para 0050). The amount v/v is not disclosed however, Gizurarson et al. (US 2008/0275030) (‘030) disclose compositions for intranasal administration (abstract). The preferred amount of vehicle (i.e., water) can be from 2 % v/v to about 99 % v/v (para 0063). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the pharmaceutically acceptable vehicle (i.e., water) for the intranasal composition of Wenig et al. contain from about 2 % v/v to about 99 % v/v the composition of the vehicle. It would have further been prima facie obvious to one of ordinary skill in the art to substitute the water for phosphate buffered saline as both are art recognized equivalent vehicles suitable for nasal administration. 
With regards to the coffee extract and v/v, Bonfour, III et al. (US 20070031343) (hereinafter Bonfour et al.) disclose flavored medicinal inhalant (abstract). The composition may comprise extract of coffee (para 0009). The extracts (coffee) are flavoring agents (flavorants) and may be present from 0.0001-10 % by volume (para 0015). Bonfour et al. disclose as those skilled in the art will appreciate, many conventional methods and apparatus are available for administering precisely metered doses of medicinal inhalant. Delivery may be achieved by any of various inhalant approaches, including liquid nebulizers, pump or squeeze-actuated nebulized or atomized spray dispensers, aerosol-based metered dose inhalers, and any other systems suitable for delivery of medicinal inhalants (para 0011). Thus, administration of a metered dose would have been within the purview of one of ordinary skill in the art as it allows for administering precisely metered dosages of medicinal inhalant.
Born et al. (US 2009/0230013) disclose dosage unit that has indicia that enables a user to select a system and one or more dosage units and actives appropriate to a user’s needs (abstract). The compositions may be in liquid form and the inhaled compositions include nasal spray para 0274).  The compositions may contain  0.1-90 % coffee extract by weight of the dosage unit which may be liquid (para 0232 and 0274). The main constituent in coffee extract is caffeic acid which is believed to display antioxidant activity (para 0231). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further add coffee extract to the compositions of Wenig et al. for its flavoring effects as well as antioxidant activity. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the use of a natural coffee extract allows the preparation of a concentrated extract to maximize the concentration of the chemical components such as caffeine, other xanthines and aromatic molecules, as such it would have different properties to the naturally occurring product. Additionally, inclusion of excipients such as aqueous carrier also permits the composition to be administered intranasally and it would not be possible to administer a coffee bean intranasally. 
	In response, the Examiner respectfully submits that the argument is not found persuasive because the extract is an isolation from the coffee bean which is used in high concentrations however, the each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). 
Reciting the intended use (intranasal) does not amount to significantly more than the judicial exception. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature.
 The recitation of the amounts of the extracts do not arrive at any change in characteristics (structural or functional)  that are different from what occurs in nature. The amounts refer to the amount of extract used and using a high amount of extract does not demonstrate a structural or function difference to the natural product even if the natural product contains less amounts. Furthermore, the fact the natural composition is packaged as a metered dose does not overcome the 101 rejection. 
Applicants argue that none of the cited references contemplate the problem of how to provide a coffee beverage experience for an individual who is unable to drink coffee. 
	In response, the Examiner respectfully submits that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
	Applicants argue that Wenig does not teach a caffeine-containing coffee extract. Gizurarson ‘980, Benjamin, Ching-Yin Ho, Abraham, Kushawa, Gizurason ‘275, Gizurafon ‘030, does not teach use of natural caffeine extract. Applicants argue that Bonfour disclose a large number of flavoring agent it does not teach that the coffee flavor is a natural caffeine containing coffee extract and the inclusion of caffeine is not mentioned. Applicants lastly argue that Born describes a laundry list of potential active agents and mentions a coffee extract as one possible ingredient. It does not provide any direct to select coffee extract out of thousands of active agents mentioned. It does not mention caffeine or teach composition suitable for inhalation. 
	In response, the Examiner respectfully submits that Applicants are arguing the references individually . One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
	Wenig et al. disclose nasal compositions for administration of caffeine and Bonfour and Wong both teach inhalants that contain extracts of coffee. The Born reference discloses the main constituent of coffee extract as caffeic acid but still discloses motivation for use of coffee extracts for intranasal administration (nasal spray). It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to add coffee extract to the Wenig compositions for its flavor as well as antioxidant effects. 

CONCLUSION
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615